DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 states “to be fixed an edge…”. This should read --to be fixed to an edge--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 states “to be spaced apart the display panel…”. This should read --to space apart the display panel--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US 2019/0080138).
	In regard to claim 1, Gao et al. teach an electronic device comprising: a transparent member (element 110); a display panel configured to include a plurality of pixels (element 120) and at least one transmissive region through which a light is capable of being transmitted between the plurality of pixels (paragraph 56, opening for light reflected by finger), and to be disposed under the transparent member (fig. 1b, element 120 under 110); a biometric sensor configured to be disposed under the display panel and to obtain a light, which is output through at least some of the plurality of pixels, is reflected by an external object close to or in contact with the transparent member, and then is transmitted through the at least one transmissive region (element 140); and a light path changing member configured to be disposed between the biometric sensor and the display panel to be spaced apart from the biometric 
	In regard to claim 2, Gao et al. teach wherein the light path changing member is spaced apart from the display panel by a first distance and wherein the light path changing member is spaced apart from the biometric sensor by a second distance exceeding the first distance (fig. 1B, -1 is 800 micrometers and 1’ is up to 950. The lenses are separated from the display layer 120 by the layer 161. The lenses are closer to 120 than they are the photodetectors 140).
	In regard to claim 4, Gao et al. teach a rear panel configured to be disposed between the display panel and the biometric sensor and to include a hole, wherein the light path changing member is disposed inside the hole (element 163, mold frame).
	In regard to claim 8, Gao et al. teach wherein in the light path changing member, a corner of a surface in contact with the display panel is rounded (elements 131).
	In regard to claim 15, Gao et al. teach wherein the light path changing member includes: an optical layer including at least one hole for condensing the transmitted light in a direction toward the biometric sensor; and a buffer layer disposed between the display panel and the optical layer to be spaced apart the display panel from the optical layer at a specified distance (element 161).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of Fomani et al. (US 2017/0161544).
	In regard to claim 11, Gao et al. teach all the elements of claim 11 except wherein the light path changing member includes: an optical layer including at least one hole for condensing the transmitted light in a direction toward the biometric sensor; and a light blocking layer disposed on the optical layer 
	Fomani et al. teach wherein the light path changing member includes: an optical layer including at least one hole for condensing the transmitted light in a direction toward the biometric sensor (element 210, fig. 2B); and a light blocking layer disposed on the optical layer and disposed on an upper surface of the optical layer excluding the at least one hole to block incidence or reflection of the transmitted light (element 218).
	The two are analogous art because they both deal with the same field of invention of fingerprint sensing.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Gao et al. with the light path changing member of Fomani et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Gao et al. with the light path changing member of Fomani et al. because the light path changing member of Fomani et al. would reduce the height of the device.
	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of Fujita et al. (US 2015/0021627).
	In regard to claim 12, Gao et al. teach all the elements of claim 12 except wherein the light path changing member includes a first optical layer having a first angle of view and a second optical layer having a second angle of view less than the first angle of view, wherein the first optical layer and the second optical layer are formed to connect to each other, wherein the first optical layer condenses the transmitted light, and wherein the second optical layer is configured to condense the transmitted light passing through the first optical layer.
	Fujita et al. teach wherein the light path changing member includes a first optical layer having a first angle of view (element 50) and a second optical layer having a second angle of view less than the first angle of view (element 132), wherein the first optical layer and the second optical layer are formed to connect to each other (fig. 2B, entire device is connected), wherein the first optical layer condenses the transmitted light, and wherein the second optical layer is configured to condense the transmitted light passing through the first optical layer (fig. 4, the openings 50 are larger than the openings 132).

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Gao et al. with the filters of Fujita et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Gao et al. with the filters of Fujita et al. because it would filter out unnecessary wavelengths.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. in view of Reinhold et al. (US 2019/0080139).
In regard to claim 13, Gao et al. teach all the elements of claim 13 except wherein the light path changing member includes: a filter layer blocking light in red and near infrared bands; and an optical layer disposed under the filter layer and including at least one hole for condensing the transmitted light in a direction toward the biometric sensor.
Reinhold et al. teach wherein the light path changing member includes: a filter layer blocking light in red and near infrared bands; and an optical layer disposed under the filter layer and including at least one hole for condensing the transmitted light in a direction toward the biometric sensor (fig. 8 element 128 and paragraph 82).
The two are analogous art because they both deal with the same field of invention of fingerprint sensing.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Gao et al. with the filter of Reinhold et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Gao et al. with the filter of Reinhold et al. because it would filter out ambient light.
Allowable Subject Matter
Claims 3, 5-7, 9, 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the structure of these claims in combination with the claim’s other features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/Primary Examiner, Art Unit 2623